DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JONAK (US Patent 10,745,943).

Regarding claim 1,
Jonak teaches a method for digital authentication, comprising the following steps: 
receiving, by an owner device (204 in fig. 2) associated with a smart lock, identity information of a user device (202 in fig. 2) requesting access to the smart lock (col. 3:53-59 teaches that a user sends an identifier as a part of a request for an authentication signal); 
registering, by the owner device, first contract information (see the “public key”) of a smart contract, for granting access of the smart lock to the user device, on a decentralized trust network (col. 4:10-12 teaches that a server stores a copy of a public key (interpreted as corresponding to the “first contract information”; note, col. 3:53-56 teaches that the server functionality may be implemented via smart contract);
 sending, by the owner device, second contract information about the smart contract to the user device, wherein the second contract information comprises validation information of the smart contract indicating an un-validated information of the second contract information (col. 4:14-15 teaches that the server sends a challenge request to the user device); 
validating, by the user device, the received second contract information against the first contract information on the decentralized trust network, causing the validation state of the second contract information to change from the un-validated state to a validated state (col. 4:14-15 teaches that the user signs i.e., validates the challenge request); 
authenticating, initiated by the user device, the user device with the smart lock using the validated second contract information (col. 3:40-45 teaches that the user device sends an authorization signal to the lockbox 102 and the lockbox authenticates the signal).

Regarding claim 2,
Jonak teaches at least one of the following steps, before registering, by the owner device, first contract information of the smart lock on the decentralized trust network, initializing the smart lock, by the owner device associated with the smart lock, and registering, by the owner device, information, which indicates that the smart lock is associated with the owner device, on the decentralized trust network (col. 4:1-25 teaches that the server confirms that the user device is within the geographic area of the lock. Therefore, the lock must be previously registered w/ the server in order to discern that the user device is within the prescribed location/region).
Regarding claim 7,
Jonak teaches that after authenticating the user device with the smart lock, sending, by the user device, an un-lock instruction to the smart lock, thereby causing the smart lock to unlock (col. 3:40-45 teaches that the user device sends an authorization signal to the lockbox 102 and the lockbox authenticates the signal. The lock box 102 authenticates the signal and, in response to successfully authenticating the signal, opens the lock box 102).
Regarding claim 8,
The combined teachings of Galdo and Jonak teach that the smart lock has only a local, short distance data connection(Jonak teaches in col. 4:1-25 that the server confirms that the user device is within the geographic area of the lock), and that during authentication of the user device with the smart lock (Jonak teaches in col. 3:40-45 that the user device sends an authorization signal to the lockbox 102 and the lockbox authenticates the signal), authentication data is transferred to the smart lock in the form of a token corresponding to the validated second contract information, wherein the smart lock uses the token to verify that access of the smart lock is granted to the user device by the owner device (in Galdo, [0034] teaches that when the owner decides to permit a friend to access the electronically-secured property 18, the owner causes the owner device 10 to issue a sharing token (arrow 28); [0037] teaches that the secure element 16 in the friend device 12 may decrypt the sharing token and transmit the sharing token and the certificate to the electronically-secured property 18 (arrow 38) to request access. The electronically-secured property 18 may verify the sharing token and the certificate and may grant access in response to correct verification of both.)
Regarding claim 9,
Jonak teaches that the smart lock has an internet connection and access to the decentralized trust network, and wherein it is validated, by the smart lock, on the decentralized trust network that access of the smart lock is granted to the user device by the owner device(col. 4:40-42 teaches  that the user device 202 forwards the access key to the lock box 208. The lock box 208 verifies that the lock key message has been signed by the server 204.)
Regarding claim 10,
Jonak teaches that a connection between the owner device and the user device, with said connection used for sending the second contract information, is a peer-to-peer connection established via a centralized service (column 6:3-6 teaches utilizing a peer-to-peer network of interconnected computing devices that execute a blockchain protocol).
Regarding claim 11,
Jonak teaches that the owner device and the user device are each part of the decentralized trust network and synchronize with the decentralized trust network (see system 200 in fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONAK (US Patent 10,745,943) in view of GALDO (US PUB. 2021/0250355).
Regarding claim 4,
Jonak teaches the method of claim 1 but fails to teach the further limitations recited in claim 4.
GALDO teaches a system for granting access to a user device by an owner device wherein the identity information of the user device comprises a public key of the user device and wherein the smart contract comprises information regarding the public keys of the smart lock and the user device and the smart contract is signed using a private key of the owner device ([0027] In an embodiment, each secure element 14 and 16 may include at least one private key that may be used with asymmetric public key/private key encryption and signing;  [0057] teaches that when the property 18 is able to reach a network to connect with the owner device 10, the property 18 may provide a sharing receipt to the owner device 10 (arrow 78). The receipt may include the Instance CA PK from the SE attestation by the friend device 12 (arrow 70) and the pin, signed by the property 18's private key (SK). )
Before the effective filing date of the invention, it would have been obvious to modify the Janko system per the teachings of Galdo, for the purpose of sharing access to electronically-secured property wherein a user device is able to obtain access to the electronically-secured property based on a token.
Regarding claim 5,
The prior art of record teaches the step of, before registering the first contract information on the decentralized trust network, generating, by the owner device, the smart contract for the user device for granting access of the smart lock to the user device ([0061] of Galdo teaches permitting the access based on the sharing entitlements after validating the signature from both the owner secure element 14 and the key tracking server 110; col. 3:53-56 of Jonak teaches that the server functionality may be implemented via smart contract)
Regarding claim 6,
Galdo teaches that the authentication of the user device with the smart lock comprises mutual digital signature validation([0061] of Galdo teaches permitting the access based on the sharing entitlements after validating the signature from both the owner secure element 14 and the key tracking server 110).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALDO (US PUB. 2021/0250355) in view of JONAK (US Patent 10,745,943).
Regarding claim 13,
	Galdo teaches a system for digital authentication, the system comprising: 
a mobile owner device (10), a smart lock associated with the owner device ([0023] teaches that the owner exercises control over a property 18 which may be a lock that permits entry into real estate) and a mobile user device (12), 
wherein the owner device is configured to: 
receive identity information of the user device, wherein the user device is requesting access to the smart lock ([0024] teaches that the friend device 12 (corresponding to the mobile user device) may obtain an identity corresponding to the friend, which the owner may use to uniquely identify the friend. The identity may include any unique data which the user may communicate to the owner).
Galdo fails to teach the further limitations as recited in claim 13.
JONAK teaches a system configured to:
register first contract information of a smart contract for granting access of the smart lock to the user device on the decentralized trust network(col. 4:10-12 teaches that a server stores a copy of a public key (interpreted as corresponding to the “first contract information”; note, col. 3:53-56 teaches that the server functionality may be implemented via smart contract); 
and send second contract information about the smart contract to the user device, wherein the second contract information comprises validation information indicating an un-validated state of the smart contract(col. 4:14-15 teaches that the server sends a challenge request to the user device);
wherein the user device is configured to: 
receive the second contract information from the owner device; validate the received second contract information with the decentralized trust network, causing the validation state of the smart contract comprised by the second contract information to change from an un-validated state to a validated state(col. 4:14-15 teaches that the user signs i.e., validates the challenge request), and
 authenticate the user device with the smart lock using the second contract information in the validated state(col. 3:40-45 teaches that the user device sends an authorization signal to the lockbox 102 and the lockbox authenticates the signal). 
Before the effective filing date of the invention, it would have been obvious to modify the Galdo system per the teachings of Jonak for the purpose of identifying an access message in a received signal, verifying that the access message was provided by an authorized party, and causing the locking mechanism to be released in response to verifying that the access message was provided by the authorized party. Furthermore, in a real estate environment, the Jonak system makes possible the transmission of a push notification to inform owners when to depart/return to the property.

Regarding claim 14,
The combined teachings of Galdo and Jonak teach that the smart lock only has a short distance data connection (Jonak teaches in col. 4:1-25 that the server confirms that the user device is within the geographic area of the lock) and wherein the user device is further configured to authenticate the user device with the smart lock by sending authentication data to the smart lock (Jonak teaches in col. 3:40-45 that the user device sends an authorization signal to the lockbox 102 and the lockbox authenticates the signal) in the form of a token corresponding to the validated second contract information and wherein the smart lock is further configured to verify that access of the smart lock is granted to the user device by the owner device using the token (in Galdo, [0034] teaches that when the owner decides to permit a friend to access the electronically-secured property 18, the owner causes the owner device 10 to issue a sharing token (arrow 28); [0037] teaches that the secure element 16 in the friend device 12 may decrypt the sharing token and transmit the sharing token and the certificate to the electronically-secured property 18 (arrow 38) to request access. The electronically-secured property 18 may verify the sharing token and the certificate and may grant access in response to correct verification of both.)
Regarding claim 15,
Jonak teaches that the smart lock is configured to connect to an internet and to the decentralized trust network, and wherein the smart lock is further configured to validate on the decentralized trust network that access of the smart lock is granted to the user device by the owner device (col. 4:40-42 teaches  that the user device 202 forwards the access key to the lock box 208. The lock box 208 verifies that the lock key message has been signed by the server 204.)
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689